USCA4 Appeal: 22-6337      Doc: 15         Filed: 09/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6337


        LEANTHONY T. WINSTON,

                            Plaintiff - Appellant,

                     v.

        HAROLD W. CLARKE, Director of Virginia D.O.C.; RENALD MEYERS,
        Superintendent of Hampton Roads Regional Jail; CARL MANIS, Warden of
        Wallens Ridge,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Robert G. Doumar, Senior District Judge. (2:17-cv-00566-RGD-DEM)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        LeAnthony T. Winston, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6337     Doc: 15         Filed: 09/13/2022    Pg: 2 of 2




        PER CURIAM:

              LeAnthony T. Winston appeals the district court’s orders denying his motion for

        entry of a default judgment and his subsequent motion to alter or amend the judgment. We

        have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the district court. Winston v. Clarke, No. 2:17-cv-00566-RGD-DEM

        (E.D. Va. Feb. 2, 2022; filed Mar. 11, 2022 & entered Mar. 14, 2022). We further deny

        Winston’s motion for a preliminary injunction and temporary restraining order. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                   AFFIRMED




                                                   2